DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 12/22/2020  "Restriction Requirement," the 2/8/2021 "Reply" elects, without traverse, GROUP IA (claims not reciting hard mask) and Species A1B1 for prosecution on the merits. 
The Reply identifies claims 1-6 as being directed to the elected invention. 
Accordingly, claims 7-20 also withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR 1.142(b). 
The 12/22/2020 Restriction Requirement is proper, they are maintained, and it is now made Final.
Objections to the Drawings
02.	The drawings are objected to under 37 CFR 1.81 and 1.83 for failing to "show every feature of the invention specified in the claims."
Accordingly, the feature(s) listed below must be shown in a figure showing the embodiment describing the elected invention or be canceled from the claims: 

To avoid abandoning this Application, Applicant must file, in the reply to this Office Action, corrected drawing sheets complying with 37 CFR 1.121(d) and 37 CFR 1.84. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. Applicant should note that entry of an after-final-amendment is subject to 37 CFR 1.116. 
Correction is required. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
03.	The drawings are objected to for failing to comply with 37 CFR 1.84(p)(4), which requires that "[t]he same part of an invention appearing in more than one view of the drawing [to] always be designated by the same reference character, and the same reference character [not to] be used to designate different parts."

 Correction is required. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 
05.	Claims 1-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, in independent claim 1, "the inner spacer" and "the outer spacer" lack antecedent bases.
Moreover, the improper use (or lack thereof) of prepositions further renders indefinite scope of claim 1. For example, "a first spacer arranged in contact with the sidewall of the first vertical fin and on the first recessed gate stack of the first transistor or the second recessed gate stack of the second transistor" makes no sense, since scope of "arranged in contact with sidewall" is indefinite. Is the recitation meant to be "arranged to be in contact with" or "arranged [with something else to be] in contact with the side wall.
For another example, "and on the first recessed gate stack of the first transistor or the second recessed gate stack of the second transistor" misses a verb and another preposition and the scope therefore is further indefinite.
The recitation "a second spacer arranged in contact with the first spacer of the first transistor or the second transistor, the second spacer arranged on a sidewall of the top S/D region of the first transistor or the second transistor" similarly misses verbs and prepositions, which further render indefinite scope of claim 1. 
Accordingly, claims 1-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 

The noted indefiniteness of the claims hinders meaningfully conducting a search of the prior to determine whether the claims distinguish over the prior art. 
Correction is required. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Invitation to Interview Examiner
06.	In view of the 112(b) rejection, Examiner notes the option of having an interview, before responding to the outstanding Office Action, to avoid/resolve the 112 rejection. 
CONCLUSION 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814